—Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant seeking suppression of his statements concerning certain burglaries in Ontario County. After being advised of his Miranda rights at the scene of the arrest, defendant spoke freely to the investigator there about certain burglaries in Wayne County. When the investigator attempted to question defendant about burglaries in Ontario County, defendant stated that he wanted to “think about it first.” That statement did not constitute an unequivocal assertion of the right to remain silent. The right to remain silent “is not asserted where a defendant merely refuses to answer specific questions or expresses a desire to avoid certain areas of inquiry^’ (People v Morton, 231 AD2d 927, 928, lv denied 89 NY2d 944; see, People v Cody, 260 AD2d 718, 719-720, lv denied 93 NY2d 1002).
Defendant was transported to the New York State Trooper barracks in Lyons after his arrest. Contrary to defendant’s contention, it was not necessary that the Miranda warnings be repeated. “It is well settled that where a person in police custody has been issued Miranda warnings and voluntarily and intelligently waives those rights, it is not necessary to repeat the warnings prior to subsequent questioning within a *999reasonable time thereafter, so long as the custody has remained continuous” (People v Glinsman, 107 AD2d 710, lv denied 64 NY2d 889, cert denied 472 US 1021; see, People v Johnson, 219 AD2d 776, 777). In any event, before further questioning at the barracks, investigators elicited from defendant an acknowledgment that he understood his rights and his agreement to further questioning. “It is a firmly established principle that a suspect who is in custody need not be given the full litany of rights prior to questioning if he has previously been informed of those rights within a short time interval” (People v McCoy, 122 AD2d 957, 958, lv denied 69 NY2d 714). (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Burglary, 2nd Degree.) Present — Pine, J. P., Wisner, Scudder and Kehoe, JJ.